Citation Nr: 1112695	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  05-19 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic sinus disorder.  

2.  Entitlement to service connection for chronic hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Waco, Texas, Regional Office (RO) that denied service connection for a sinus disorder and hypertension.  

In May 2008, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) sitting at the RO. 

In July 2008 and in November 2009, this case was remanded for further development.

In March 2010, VA granted service connection for headaches and residuals of an injury to the right side of face; assigned 10 percent and noncompensable evaluations for those disabilities, respectively; and effectuated the awards as of June 24, 2003, and June 4, 2003, respectively.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's sinus disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  The preponderance of the evidence shows that the Veteran's hypertension was not present in service or until many years thereafter and is not related to service or to an incident of service origin.



CONCLUSIONS OF LAW

1.  A chronic sinus disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Hypertension was not incurred in or aggravated by service or any service connected disability, and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, VA treatment records, and private treatment records.  Further, the Veteran submitted additional records and lay statements in support of his claim, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge in May 2008.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, although the AVLJ did not explicitly note the elements that were lacking to substantiate the claims for service connection during the hearing, the Veteran's representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran met the requirements for service connection.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the AVLJ sought to identify any pertinent, outstanding evidence that might have been overlooked.  The AVLJ specifically asked the Veteran if he was currently employed and if he was in receipt of Social Security Administration (SSA) benefits.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

Next, specific VA medical opinions pertinent to the issues on appeal were obtained in June 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record and the statements of the appellant, and provide complete rationales for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Certain chronic diseases, such as hypertension, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in 2003, the amendment is not applicable to the current claim.


Chronic Sinus Disorder

The Veteran seeks service connection for a chronic sinus disorder, asserting that he sustained an in-service sinus injury on March 20, 1971, as a result of a motor vehicle accident.  

The service treatment records confirm that the Veteran was treated for injuries sustained in a motor vehicle accident in March 1971.  It was noted that he did not complain of any significant injuries and only reported muscular aches and pains at the time.  Upon examination, there was an abrasion on his left cheek as well as multiple cuts that were described as "very superficial."  Throughout his treatment, he only complained of an occasional headache.  X-rays of the skull and face were negative for any abnormalities.  

However, further review of the service treatment records reveals that he indicated that he suffered from nose trouble prior to enlistment.  Specifically, he noted on his January1970 pre-induction Report of Medical History that he had surgery to remove nasal polyps at ages 13 and 18, prior to entry into active duty service.  The January 1970 Report of Medical Examination at pre-induction, however, reflects that the Veteran's nose and sinuses were within normal limits.   

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, Veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare- ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, if the Board finds that there is clear and unmistakable evidence that the Veteran's sinus disorder preexisted service, the Board must then determine whether there is clear and unmistakable evidence that the preexisting sinus disorder was not "made worse" or aggravated in service such that the presumption of soundness has been rebutted.    

Here, although the Veteran's chronic sinus disorder was self-reported in his January 1970 Report of Medical History, it was not noted on his January 1970 Report of Medical Examination at pre-induction.  As such, the history of pre-service existence of conditions did not constitute a notation of such conditions upon induction.  Therefore, the Veteran is presumed to have entered service in sound condition with respect to his nasal health.  

However, service treatment records reflect no complaints of, treatment for, or a diagnosis related to the nose or sinuses or any symptoms reasonably attributed thereto.  Although the Veteran complained of chronic low back pain following his March 1971 motor vehicle accident, he did not complain of a sinus condition.  After appearing before a Medical Board, he was discharged from active duty in August 1971 due to low back pain.  

Next, post-service evidence does not reflect sinus symptomatology for many years after service discharge.  Specifically, private treatment records dated in 1984 show that the Veteran was billed for X-rays of the paranasal sinuses, but no diagnosis was available as the actual treatment records had been destroyed.  In correspondence dated in July 2003 and at his May 2008 Travel Board hearing, the Veteran reported that he underwent surgery to repair a deviated septum at that time because his private physician informed him that he had severe damage in his sinus cavity.  Private treatment records reveal nasal drainage in October 1993 that was later diagnosed as rhinitis and sinusitis.  

This is the first recorded symptomatology related to a post-service sinus disorder, coming approximately 13 years after discharge.  Therefore, the competent evidence does not reflect continuity of symptomatology.  

In addition to the absence of documented post-service symptomatology related to the sinuses for many years, the evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.   He has indicated that he continued to experience symptoms relating to the sinuses after he was discharged from the service.  

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board emphasizes the multi-year gap between discharge from active duty service in August 1971 and initial recorded treatment related to a sinus disorder in approximately 1984, nearly a 13-year gap.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  In addition, the Board finds that the Veteran's reported history of continued sinusitis since active service is inconsistent with the other evidence of record.  Indeed, while he stated that his disorder began in service, his service treatment records show that he only complained of low back pain following the March 1971 motor vehicle accident.

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's sinus disorder to active duty, despite his contentions to the contrary.    

To that end, the Veteran was afforded a VA examination in August 2008, at which time he was diagnosed with rhinitis.  The examiner noted that the Veteran had a sinus condition prior to service, with prior surgeries to include nasal polyp removal and antrotomy, and that no identifiable or measurable aggravation was shown in service.  The examiner indicated that he still suffers from allergic rhinitis with rhinorrhea, congestion, and sneezing, but these are intrinsic to the nose and sinuses and had nothing to do with the March 1971 motor vehicle accident as far as he could interpret from the records.  Examination of the nose revealed boggy turbinates of allergic rhinitis, clear discharge, no purulence, no polyps, and sinuses which were not tender and transilluminated normally.  

Similarly, the Veteran was afforded a VA nose, sinus, larynx, and pharynx examination in June 2010, at which time he was diagnosed with chronic sinusitis.  Nasal polyps or septal deviation were not present at the time, and both nostrils were not obstructed.  The examiner opined that the claimed chronic sinus disorder was less likely than not related to the Veteran's March 1971 motor vehicle accident.  He further opined that the Veteran's allergic rhinitis with rhinorrhea, congestion, and sneezing had nothing to do with the March 1971 accident.  Furthermore, the examiner indicated that the Veteran's chronic sinusitis was not aggravated by his chronic lumbosacral strain, L1 compression fracture, or other service-connected disabilities.  

There is no clinical evidence in the record relating the Veteran's sinus disorder to his period of active service.  Although the Veteran claims that the private physician who performed the surgery to correct his deviated septum in 1984 indicated that there was sinus damage that could have been caused by head trauma, he did not relate the damage to the Veteran's period of active service.  

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between his currently-diagnosed disorder and active duty service.  

While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, sinusitis or other sinus disorders are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Chronic Hypertension

The Veteran also seeks service connection for chronic hypertension.  Although he does not contend that hypertension had its onset in service, he argues that it developed or was aggravated as a result of the constant pain he suffered from his other service-connected disabilities.  

The Board observes that a blood pressure reading is considered to be above normal when the systolic reading is 140 millimeters (mm.) of mercury (Hg) or greater or the diastolic reading is 90 mm. Hg or greater, usually designated as 140/90.  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to hypertension or any symptoms reasonably attributed thereto.  On an October 1970 Report of Medical History, the Veteran indicated that he never suffered from high or low blood pressure.  Similarly, on his October 1970 Report of Medical Examination, his blood pressure was only 122/60 mmHg.  

Next, post-service evidence does not reflect hypertension for several years after service discharge.  Specifically, at his May 2008 Travel Board hearing, the Veteran testified that he believed he was first diagnosed with high blood pressure in 1974, approximately 3 years after separation from service, although he was not sure.  Private treatment records dated in October 1984 indicate a diagnosis of hypertension, although the Veteran's blood pressure was recorded at only 108/60 mmHg at the time.  

Assuming the Veteran's report of his first diagnosis of hypertension to be accurate, it comes approximately 3 years after discharge.  Therefore, the competent evidence does not reflect continuity of symptomatology.  Moreover, it does not qualify under the presumption of chronic diseases which manifest to a compensable degree within one year of discharge from active duty.  See 38 C.F.R. §§ 3.307, 3.309.  

As discussed above, the Veteran does not allege continuity of symptomatology since active service.  Rather, he asserts that hypertension had its onset in approximately 1974 as a result of the pain caused by his other service-connected disabilities.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hypertension to active duty or to other service-connected disabilities, despite his contentions to the contrary.  

To that end, the Veteran was afforded a VA examination in August 2008, at which time a diagnosis of hypertension was confirmed.  However, the examiner noted that the Veteran was diagnosed with essential hypertension, treated successfully with medications, and that there was no objective evidence in the records, nor in medical science, to suggest that sustained systemic hypertension is the result of intermittent pain syndrome.  He opined that essential hypertension was a constitutional, metabolic disorder of multiple factors and is common in the population; therefore, it was less likely than not related to myofascial pain syndrome of the neck, degenerative disc disease and degenerative joint disease of the back, the March 1971 motor vehicle accident, or any other event, injury, or illness incurred in service.  

Similarly, the Veteran was afforded a VA hypertension examination in June 2010, at which time the examiner opined that the Veteran's hypertension was less likely than not related to the March 1971 motor vehicle accident.  The examiner explained that there is no literature to suggest that systemic hypertension is the result of one motor vehicle accident, and that there is no scientific evidence to suggest that sustained systemic hypertension is a result of pain syndrome.  

There is no clinical evidence in the record relating the Veteran's sinus disorder to his period of active service or to his service-connected disabilities.  Although the Veteran and his spouse testified at the May 2008 Travel Board hearing that his cardiologist suggested that the Veteran increase his pain medication to decrease his blood pressure, the Veteran later contradicted this by indicating that the cardiologist instructed him to control his hypertension with blood pressure medication.  

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between his currently-diagnosed disorder and the pain caused by his service-connected disabilities.  

While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, hypertension is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements and testimony.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a chronic sinus disorder is denied.  

Service connection for chronic hypertension is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


